Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to Education Law § 6510-a [4]) to review a determination of respondent which, inter alia, suspended petitioner’s license to practice medicine in New York for three years.
Contrary to petitioner’s contention, we find that the determination finding him guilty of professional misconduct is supported by substantial evidence in the record. While petitioner contends that there were inconsistencies in the patients’ testimony, the resolution of factual issues and credibility questions are within the exclusive province of the Board of Regents (see, Matter of Carrera v Sobol, 163 AD2d 706, 708, affd 77 NY2d 931; Matter of Andreski v Commissioner of Educ. of State of N. Y., 159 AD2d 824, 826). In any event, the inconsistencies, if any, dealt exclusively with matters unrelated to petitioner’s acts of misconduct and the testimony by the complaining patients regarding the substance of what occurred during each of their office visits was straightforward and unequivocal. Consequently, respondent’s determination should be upheld.
Mahoney, P. J., Casey, Yesawich Jr. and Mercure, JJ., concur. Adjudged that the determination is confirmed, and petition dismissed, without costs.